Citation Nr: 1206902	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to November 1988, and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision of the Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for hearing loss, "bilateral myopia with left eye astigmatism (claimed as vision loss)," and prostate cancer.  

In September 2011, the Veteran was afforded a hearing before Robert E. Sullivan, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran does not have hearing loss, an eye disability, or residuals of prostate cancer, as a result of his service.  


CONCLUSION OF LAW

Hearing loss, an eye disability, and residuals of prostate cancer, were not incurred or aggravated as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.311 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has hearing loss, an eye disability, and residuals of prostate cancer, as a result of his service.  

In January 2004, the Veteran filed his claims for service connection.  In February 2005, the RO denied the Veteran's claims for service connection for hearing loss, "bilateral myopia with left eye astigmatism (claimed as vision loss)," and prostate cancer.  In order to frame the issues as broadly as possible, the Board has determined that the issues are more accurately characterized as stated on the cover page of this decision.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors, or an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

A.  Hearing Loss

The Veteran asserts that he has hearing loss as a result of his service.  Specifically, he argues that he has hearing loss due to service in an artillery unit while on active duty, during which time he did not wear hearing protection and had symptoms of hearing loss.  

In addition to the law noted above, applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports for his first period of active duty contain a number of audiometric test results, dated between 1975 and 1988, which do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  These reports do not show treatment for, or complaints of, hearing loss.  

Service treatment reports associated with service in the Army National Guard, dated between the Veteran's first and second periods of active duty, include examination reports, dated in March 1996 and July 1998.  These examination reports include audiometric test results which do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  In "reports of medical history" accompanying these reports, the Veteran denied having a history of hearing loss.  

There is no relevant private medical evidence that is dated between the Veteran's first and second periods of active duty.    

The Veteran's service treatment reports for his second period of active duty include a "medical assessment," dated in January 2004, which shows that the Veteran reported, "I lost some hearing."  A January 2004 examination report contains audiometric test results which do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  In a "report of medical history" accompanying this report, the Veteran denied having a history of hearing loss, or use of a hearing aid.  The Board notes that these records indicate that the Veteran was serving with an artillery unit.  

The only relevant post-second-period of active duty medical evidence is a VA audiological examination report, dated in February 2011.  This report shows that the Veteran reported an inservice history of duties in communications and around dental instruments, and civilian employment in law enforcement and at a prison for 21 years, and as a truck driver for one year.  He reported that he hunted.  This report includes audiometric test results which do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner indicated that there was some hearing loss, which was bilateral and "clinically normal," with normal hearing between 500 Hz and 4,000 Hz.  The examiner indicated that the Veteran's service medical records had been reviewed, and noted that audiometric results in examination reports dated between 1975 and 2004 were all within normal limits bilaterally.  The examiner concluded, "Hearing loss is less likely as not (less than 50/50) caused by or a result of in-service noise exposure."  The examiner explained that he had normal hearing, except for a mild sensorineural drop at 6,000 Hz in the left ear.  

The Board finds that the claim must be denied.  The Veteran was not treated for complaints of hearing loss, or shown to have hearing loss as defined for VA purposes at 38 C.F.R. § 3.385, during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  As for the post-service medical evidence, there is no competent evidence to show that the Veteran currently has hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385, or otherwise.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In addition, there is no competent evidence of a nexus between hearing loss and the Veteran's service.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309. 

In summary, the evidence does not show that the Veteran has hearing loss that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

B.  Eye Disability

The Veteran asserts that he was shown to have decreased vision during demobilization from his most recent period of active duty, at which time he failed his eye examination.  He asserts that his eye disability may be related to an event in which he hit his head during his second period of duty.  He stated that he did not seek treatment for his head injury during service, however, shortly after his discharge he sought treatment for eye symptoms that included itching, at which point he was diagnosed with glaucoma.  Thereafter, he stated that he had to wear glasses.  

In addition to the law noted above, congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2011); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes.  

The Veteran's service treatment reports for his first period of active duty contain a number of examination reports, dated between 1975 and 1988, which show that his eyes, ophthalmoscopic examination, pupils, and ocular motility, were all clinically evaluated as normal, with uncorrected distant vision of at least 25/20 (right eye) and 20/20 (left eye).  These reports do not show treatment for, or complaints of, visual/eye symptoms, except as follows: an April 1976 report notes a complaint of getting hit in the left eye with a rope, with burning and watering.  The assessment was sclero-conjunctivitis.  He was given Neosporin.  A June 1981 report notes complaints of eye burning and crusting, with an assessment of conjunctivitis.  A June 1984 report contains a notation of 20/20 visual acuity, and contains an impression of allergic irritation.  An August 1985 report notes that there were no vision complaints, and that visual acuity was 20/20.  The impression was normal eye exam.  A June 1987 report shows complaints of eye itching and discharge.  The assessment was allergic conjunctivitis.  An August 1988 report notes a history of good vision, but that he had trouble with VA ch (check?) last week.  On examination, he had 20/20 vision.

Service treatment reports associated with service in the Army National Guard, dated between the Veteran's first and second periods of active duty, include examination reports, dated in March 1996 and July 1998.  These examination reports show that his eyes, ophthalmoscopic examination, pupils, and ocular motility, were all clinically evaluated as normal, with uncorrected distant vision of 20/20 (bilaterally), and uncorrected near vision of 20/30 (bilaterally).  In associated "reports of medical history," the Veteran denied having a history of eye or visual symptoms.  

There is no relevant private medical evidence that is dated between the Veteran's first and second periods of active duty.  

The Veteran's service treatment reports for his second period of active duty include a March 2003 report which notes that he had a lesion from a vaccine.  An April 2003 report noting that he complained of itchy eyes, and that he had questions about an allergic reaction to the Anthrax vaccine.  Another April 2003 report notes complaints of an eye injury involving contact with a finger, with no blurred vision, redness or swelling.  A "pre-deployment health assessment," dated in June 2003, shows that the Veteran indicated an affirmative response to the question, "Do you have two pairs of prescription glasses (if worn) an any other personal medical equipment"?  A "medical assessment," dated in January 2004, shows that the Veteran reported that his eyes had gotten worse.  A January 2004 examination report shows that his eyes, ophthalmoscopic examination, pupils, and ocular motility, were all clinically evaluated as normal, with uncorrected distant vision of 20/20 (right eye) and 20/50 (left eye) (corrected to 20/20, bilaterally), and uncorrected near vision of 20/20 (right eye) and 20/30 (left eye).  In the associated "report of medical history" accompanying this report, the Veteran denied having a history of an "eye disorder or trouble."

The relevant post-second-period of active duty medical evidence consists of private treatment reports, from J.L.M., O.D., and Dr. R.E.F., dated between December 2005 and 2010.  This evidence shows that in December 2005, the Veteran was noted to have blepharitis, and suspected glaucoma.  Visual acuity was 20/30 (right eye), and 20/50 (left eye).  The Veteran appears to have received essentially ongoing treatment for glaucoma from that time forward.  A statement from Dr. J.L.M., dated in April 2010, states that the Veteran has been receiving treatment since early 2007 for chronic open-angle glaucoma, and that his best-corrected visual acuity for each eye was 20/20.  The report states that his disorder is well-controlled.  

The Board finds that the claim must be denied.  During his first period of active duty, the Veteran received some treatment for eye symptoms such as burning and crusting, but not vision loss, with assessments that included conjunctivitis.  He was not treated for complaints of decreased vision, nor was he ever diagnosed with his currently shown disability, i.e., glaucoma.  There is no relevant medical evidence dated between his first and second periods of active duty.  As for his second period of active duty, there is a January 2004 complaint that "my eyes got worse," however, days earlier that same month, his eye examination was normal, and at that time he denied having eye symptoms.  Therefore, a chronic condition is not shown during either period of active duty service.  See 38 C.F.R. § 3.303(a), (b).  As for the post-service medical evidence, the earliest medical evidence of an eye disability is dated in December 2005.  This is about one year and ten months after separation from service.  There is no competent evidence to show that the Veteran's glaucoma is related to his service.  Therefore, service connection is not warranted under 38 C.F.R. § 3.303(d).  

In reaching this decision, the Board has considered the Veteran's argument that he has an eye disability that is related to Anthrax vaccinations in 2003.  See Veteran's statement, dated in March 2011.  The Veteran's service treatment reports include a history of his vaccinations between 1983 and 2003, to include administration of the Anthrax vaccine between March and November of 2003.  Reports dated in April 2003 clearly indicate that he was concerned about a possible reaction.  However, there is no inservice or post-service medical evidence which shows that there is an association between his glaucoma, or any other eye disability, and his receiving vaccines or inoculations.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Residuals of Prostate Cancer

The Veteran asserts that he has residuals of prostate cancer, to include erectile dysfunction, as a result of his service.  He asserts that this condition may be related to a finding of elevated protein or sugar in his urine in the mid-1980's.  He has also argued that he may have developed prostate cancer due to exposure to ionizing radiation during the performance of his duties as a dental technician.  In this regard, he testified that he was not an X-ray technician, but that he worked near X-ray equipment, and that he had to wear a radiation badge.  

The Veteran's service treatment reports for his first period of active duty contain a number of examination reports, dated between 1975 and 1988, which show that the Veteran's GU (genitourinary) system was clinically evaluated as normal.  These reports do not show treatment for, or complaints of, prostate symptoms.  In 1976 and 1977, he was treated for complaints of urethral discharge, with assessments of GC (gonococci) (gonorrhea), and "urethritis, undetermined."  In "reports of medical history" accompanying these reports, the Veteran denied having frequent or painful urination, or sugar or albumin in his urine, with the exception of a January 1988 report, which shows that the Veteran denied having frequent or painful urination, but that he indicated a history of having sugar or albumin in his urine.  This report notes "Pt [patient] was told once he had (increased) sugar in urine."    

Service treatment reports associated with service in the Army National Guard, dated between the Veteran's first and second periods of active duty, include examination reports, dated in March 1996 and July 1998.  These examination reports show that the Veteran's genitourinary system was clinically evaluated as normal.  In "reports of medical history" accompanying these reports, the Veteran denied having frequent or painful urination, or sugar or albumin in his urine.  A March 2000 "annual medical certificate," and an April 2001 report, note the use of Viagra.  

Private medical evidence dated between the Veteran's first and second periods of active duty includes a report dated in November 1997, which notes an elevated prostate-specific AG (prostate specific antigen) (PSA).  In November 1998, he was seen for complaints of blood in his urine.  The report notes a one-year history of carcinoma of the prostate.  The impressions were hematuria, and CA (carcinoma) of the prostate, status post radiation.  Reports dated in 1999 note carcinoma of the prostate status post external beam radiation therapy, "doing extremely well."  Reports dated in 2001 show cystoscopy and biopsy procedures in September, followed by radioactive transperineal ultrasound-guided seed implantation in November. 

The Veteran's service treatment reports for his second period of active duty include a June 2003 "pre-deployment health assessment," which shows that the Veteran reported that he had been diagnosed with prostate cancer in November 1998.  Reports, dated in January 2004, show that the Veteran indicated that he did not go on sick call during his deployment, and that he denied having suffered from any injury or illness while on active duty for which he did not seek medical care.  A January 2004 examination report shows that the Veteran's genitourinary system was "NE" (not examined).  In the accompanying "report of medical history," the Veteran denied having frequent or painful urination, or sugar or albumin in his urine.  The report notes a history of prostate cancer with surgery recommended, but radiation received instead.  

There are several private treatment reports of record that are dated during the second period of active duty.  These reports show several follow-up treatments for prostate cancer.  An August 2003 report notes improved urinary and stress incontinence symptoms.  The report states that he "is doing quite well," and that his PSA has approached zero.  A December 2003 report notes that he was "doing quite well," and that his PSA had dropped, which was "great news." The report notes that he was not on hormonal deprivation, and that he was using Viagra with reasonable results.  A February 2004 report also notes improved urinary and stress incontinence symptoms, and that he has been doing "fairly well" with Viagra.  

Reports dated after the second period of active duty show several follow-up treatments for prostate cancer.  An August 2004 report notes that "overall he is doing very well and is very happy with the results of the prostate seed implant."  His PSA was 0.1.  He was noted to be doing "fairly well" with Viagra.  Reports, dated between 2005 and 2006, contain generally similar findings.  A December 2006 report notes that "he has done well" since his initial treatment, but that his PSA had increased to 1.6 that month.  The report and indicates that he was given a prescription for a vacuum erection device.    

With regard to the possibility of service connection on a basis other than exposure to radiation, the Board finds that the claim must be denied.  The Veteran was not treated for prostate symptoms during service, and the earliest post-service medical evidence of prostate cancer is dated in 1997, which is about nine years after separation from the Veteran's first period of active duty service.  Furthermore, there is no competent evidence showing or indicating that prostate cancer is related to his service.  Finally, there is no evidence of a tumor of the prostate that was manifest to a compensable degree within one year of separation from either period f service to warrant service connection under 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

To the extent that the Veteran is shown to have had prostate cancer between his first and second periods of active duty, and with regard to the possibility of aggravation of a preexisting disease, an entrance examination report for his second period of active duty is not of record.  In any event, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's prostate cancer both existed prior to his second period of active duty service, and that it was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this regard, the Veteran was not treated for prostate symptoms during his second period of active duty other than as follow-up treatment.  He was not treated by service medical personnel for prostate symptoms, and the aforementioned private medical reports provide no basis to conclude that the underlying condition, as contrasted with symptoms, had worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, service connection on the basis of aggravation is not warranted.  

With regard to the Veteran's claim that he has residuals of prostate cancer due to exposure to ionizing radiation while performing duties as a dental technician, the Board first notes that the Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity, that is, either as a participant in a test of a nuclear device or in the occupation of Hiroshima or Nagasaki, Japan by U.S. forces during the period beginning on August 6, 1945 and ending on July 1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2011).  Therefore, the presumption of service connection for specific diseases for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not apply.  Moreover, prostate cancer is not subject to the presumption.  Id.  

However, prostate cancer is a radiogenic disease, and is subject to the development required under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(2)(xxiii).  

In August 2010, the RO requested the Veteran's radiation dose information.  See 38 C.F.R. § 3.311(a)(2).  The RO's request included a copy of the Veteran's "record of occupational exposure to ionizing radiation" (DD Form 1141).  In September 2010, the RO received the Veteran's "history of exposure to ionizing radiation - full history" from the U.S. Army Dosimetry Center.  

In October 2010, the RO forwarded the case to the Director, Compensation and Pension Service, for a radiation dose estimate and an etiological opinion.  See 38 C.F.R. § 3.311(a)(2)(iii), (c).  A September 2010 "radiation referral checklist" notes exposure from November 1981 to November 1988 as a dental assistant who took X-rays, that the radiogenic disease in issue is prostate cancer, that the disease onset was in 1997, that there was an interval between service and the onset of nine years, and that there was an exposure level of "000.002."  The Director of the Compensation and Pension Service requested an opinion as to the relationship between the Veteran's prostate cancer and his exposure to non-ionizing radiation during service. 

A November 2010 report from the Director, Radiation and Physical Exposures, states that the Veteran's DD Form 1141 indicates that the Veteran's accumulated total lifetime dose was 0.000 rem during the time in service, and that a September 2010 letter from the Army Dosimetry Center indicates a total effective dose equivalent of 0.002 rem during the time in service.  The Director noted that the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, and concluded that it is unlikely that the Veteran's prostate cancer can be attributed to radiation exposure while in military service.  In support of the conclusion, the Director cited a position statement of the Health Physics Society (HPS) which recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The HPS position statement reported that there is substantial and convincing scientific evidence for health risks following high dose exposure, however, below five to ten rem (which includes occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistent.  Citing position statement PS010-1, Radiation Risk in Perspective, Health Physics Society (August 2004).  

In December 2010, the VA Director of the Compensation and Pension Services concurred with the medical opinion from the Director of Radiation and Physical Exposures, stating, "As a result of the medical opinion, and following review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the veteran's prostate cancer resulted from exposure to radiation in service."   

In summary, a radiation dose estimate has been obtained, and based on this estimate, opinions were obtained from the Director, Radiation and Physical Exposures, and from the VA Director of the Compensation and Pension Services.  Both of these opinions weigh against the claim.  There is no countervailing, competent evidence of record to show that the Veteran has prostate cancer due to exposure to radiation.  Given the foregoing, service connection for prostate cancer is not warranted under the procedures as set forth in 38 C.F.R. § 3.311. 

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311(e) into consideration, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998).  Specifically, the Board notes the following: the Veteran is a male; he was between about from 26 to 33 years of age when he was exposed to radiation; there is no reported family history of prostate cancer; the earliest indication of prostate cancer comes approximately nine years after the first period of active duty service, at approximately age 42; after service the Veteran worked in law enforcement and as a correctional officer, and that there is no verified record of smoking, or of post-service exposure to carcinogens.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

D.  Conclusion

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that hearing loss, an eye disability, and residuals of prostate cancer, were caused by service.  To the extent that he may assert that he had relevant symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board notes that the Veteran has not asserted a continuity of prostate symptoms since his first period of active duty until his diagnosis in 1997.  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of hearing loss, an eye disability, or residuals of prostate cancer, or to state whether such disorders were caused by service, to include as due to exposure to non-ionizing radiation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran's service treatment reports do not show any relevant diagnosis.  The Board has determined that hearing loss is not shown, and that there is no competent nexus opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hearing loss, an eye disability, and residuals of prostate cancer, that are related to his service.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March and May of 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  To the extent that the Veteran has presented a claim for residuals of prostate cancer based on exposure to non-ionizing radiation, a dose estimate has been obtained, and opinions have been obtained from the Director, Radiation and Physical Exposures, and from the VA Director of the Compensation and Pension Services; the development required at 38 C.F.R. § 3.311 has been completed.  

With regard to the claims for an eye disability, and residuals of prostate cancer, the Veteran has not been afforded an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the service medical records do not show any relevant treatment for prostate cancer, nor do they show complaints of vision loss, or a diagnosis of glaucoma, which is the only currently shown eye disability.  There is no competent and probative evidence to show that the Veteran has an eye disability, or residuals of prostate cancer, that are related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met for these claims.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


